Citation Nr: 0423669	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, other than a laceration scar of the left 
knee, to include as secondary to the service-connected left 
knee laceration scar.  

2.  Entitlement to a compensable evaluation for a laceration 
scar of the left knee.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1954.

These matters initially came before the Board of Veterans' 
Appeals (Board) from October 1998 and January 1999 rating 
decisions of the St. Paul, Minnesota Regional Office and 
Insurance Center (RO) of the Department of Veterans Affairs 
(VA).  

In March 2000, the Board denied the veteran's claims.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2001 Order, the Court vacated the March 2000 decision and 
remanded the veteran's claims to the Board for readjudication 
and consideration of the Veterans Claims Assistance Act of 
2000.  

In a June 2002 decision, the Board again denied the claims.  
The veteran appealed this determination to the Court.  In a 
December 2002 Joint Motion, the parties requested that the 
June 2002 Board decision be vacated and that the case be 
remanded to the Board for action consistent with the Court's 
holding in Quartuccio v. Principi, 16. Vet. App. 183 (2002).  
In a December 2002 Order, the Court granted the joint motion, 
vacated the June 2002 decision and remanded the case to the 
Board.  

In June 2003, the Board remanded the case to the RO for 
appropriate action.  The case has now been returned to the 
Board.  

In April 2003, the veteran's attorney submitted a statement 
indicating his intent to withdraw as the veteran's 
representative.  However, in a September 2003 Report of 
Contact, it was noted that the attorney would continue 
representing the veteran, and that the withdrawal request 
should be disregarded.  

The Board notes that, in June 1999, the veteran testified at 
a hearing before the undersigned Veterans Law Judge.  In 
part, the veteran raised contentions to the effect that the 
Board had committed clear and unmistakable error (CUE) in a 
March 1989 decision that denied entitlement to service 
connection for arthritis of the knees.  However, neither the 
veteran nor his attorney has raised specific allegations of 
error of law or fact sufficient to constitute a motion for 
review of a prior Board decision on the grounds of CUE.  In 
this regard, the veteran is referred to the Board's Rules of 
Practice concerning CUE motions contained in 38 C.F.R. Part 
20 (2003), to include 38 C.F.R. § 20.1404 (b) (2003).  

The issue of entitlement to a compensable evaluation for a 
laceration scar of the left knee is the subject of a Remand 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  By an unappealed rating action in January 1995, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for arthritis of the left knee.  

3.  Evidence received since the RO's decision in January 1995 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for left knee 
disability, other than a laceration scar of the left knee, to 
include due to the service-connected left knee laceration 
scar.



CONCLUSIONS OF LAW

1.  A March 1989 Board decision that denied service 
connection for arthritis of the knees is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  A January 1995 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103 (2003).  

3.  The additional evidence received subsequent to the 
January 1995 rating decision is not new and material, and the 
claim for service connection for arthritis of the left knee 
may not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Duty to Notify

A VA letter issued in February 2004 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim to reopen a claim for service connection for a left 
knee disability (other than a laceration scar), which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertained to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's new and material evidence claim 
on appeal was initially denied in January 1999, and the VCAA 
notice letter was not sent until February 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination reports.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Furthermore, in April 2004, the 
veteran specifically reported that he did not have any 
further evidence to present.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent the issue addressed 
in this decision.  

II.  New and Material Evidence

The veteran seeks entitlement to service connection for left 
knee disability other than the service-connected laceration 
scar on his left knee, to include due to an altered gait 
caused by his service-connected left knee laceration scar.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  For certain disabilities, such as arthritis, service 
connection may be presumed to have been incurred or 
aggravated in service when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2003).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

After reviewing the evidence, the Board notes that other than 
the service-connected laceration scar on the left knee, the 
only other current disability of the left knee, is the post-
operative residuals of a total left knee replacement.  That 
replacement was necessitated by the presence of arthritis in 
the knee which was the veteran's only left knee disability 
other than the left knee laceration scar.  As will be seen 
below, VA previously denied entitlement to service connection 
for knee disability associated with arthritis.  Accordingly, 
the attendant principles of finality of VA decisions are 
applicable.

In March 1989, the Board denied entitlement to service 
connection for arthritis of the knees, both on a direct and 
secondary basis.  That is the last final disallowance of 
entitlement to service connection for arthritis of the left 
knee on the merits.  38 U.S.C.A. § 7104.  However, by 
unappealed rating actions in November 1990, and most recently 
in January 1995, the RO denied requests to reopen the claim 
for service connection for left knee arthritis based on 
receipt of new and material evidence.  Hence, the unappealed 
November 1990 and January 1995 RO determinations are final.  
38 U.S.C.A. § 7105 (West 2002).

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The service medical records reveal that the veteran sustained 
a laceration to the left knee in February 1954.  The wound 
required four stitches.  A clinical entry indicated that the 
wound was healing well, although there had been some 
infection.  No other complaints related to the left knee were 
shown, and upon discharge examination, no chronic residual 
disability of the left knee was shown.  

Upon VA orthopedic examination in March 1955, the veteran 
gave a history of a left knee injury when he fell and struck 
a rock.  He stated that he had undergone treatment for eight 
weeks, that that his knee now hurt during periods of cold 
weather.  Clinical evaluation revealed that there was a 
transverse laceration scar, measuring 11/2 inches, below the 
patella.  The scar was non-adherent.  Range of motion of the 
left knee was within normal limits, and there was no 
swelling, crepitus, or instability of the joint.  The 
diagnosis was residual scar from a lacerated left knee with 
subjective symptoms.  

In September 1985, the veteran sought treatment for 
complaints of pain in both knees.  VA X-rays of the knees 
dated in November 1985 showed bilateral medial joint space 
narrowing, minimal hypertrophic spurring, and posterior 
projection of osteophyte bodies.  In August and October 1987, 
the veteran underwent arthroscopic procedures on both knees.  

In January 1988, the veteran, his spouse, and a neighbor 
provided statements that they believed that the veteran's 
osteoarthritis of the knees was related to the left knee 
injury he sustained in service.  

A March 1988 statement from a physician at the Silver Lake 
Clinic indicates that the veteran had had a history of 
treatment for unspecified knee problems since 1974.  

At a personal before a hearing officer at the RO in March 
1988, the veteran and his spouse testified that the veteran 
had experienced problems with his knees since his discharge 
from service.  He initially sought treatment in 1974 and he 
eventually had to give up his employment due to his knee 
disabilities.  He remarked that he favored his left knee as a 
result of the injury in service.  

In the March 1989 decision, the Board denied the claim for 
service connection for arthritis of both knees on a direct 
and secondary basis, finding that there was no medical 
evidence showing the currently diagnosed arthritis of the 
knees was related to service, and it had not been diagnosed 
within one year of the veteran's discharge from service.  As 
noted above, this decision became final.  

In September 1990, the veteran requested that the claim for 
service connection for arthritis of the left knee be 
reopened.  He submitted a VA hospitalization report that 
showed that he had undergone a left knee arthroplasty in 
September 1990.  In a November 1990 rating decision, the RO 
determined that the hospitalization report was not new and 
material because it still did not show that the veteran's 
left knee arthritis was related to service or diagnosed 
within one year of his discharge from service.  Hence, the 
claim could not be reopened.  The veteran did not appeal the 
determination and the decision became final.  38 U.S.C.A. 
§ 7105.  

In August 1994, the veteran requested that the claim for 
service connection for arthritis of the left knee be 
reopened.  He submitted VA treatment and hospitalization 
reports dated from March 1993 to September 1994, that 
documented treatment for a left knee disability.  In a 
January 1995 rating decision, the RO determined that the 
additional evidence was not new and material because it still 
did not show that the veteran's left knee arthritis was 
related to service or diagnosed within one year of his 
discharge from service.  Hence, the claim could not be 
reopened.  The veteran did not appeal the determination and 
the decision became final.  38 U.S.C.A. § 7105.  

In November 1998, the veteran again requested that the claim 
for service connection for arthritis of the left knee be 
reopened.  The additional evidence he submitted included VA 
medical records, dated from June 1997 to August 1998, which 
document treatment related to the left knee; and transcripts 
of the veteran's hearings held in December 1998 and in June 
1999.  The Board finds that this evidence is essentially 
cumulative in nature.  That is, it merely confirms that the 
veteran developed left knee arthritis many years after 
service, and resulted in the need for a total left knee 
replacement.  Additionally, in statements and at his personal 
hearings, the veteran continued to assert that his left knee 
problems resulted from the injury he sustained in service.  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Since the additional evidence still does 
not show that the veteran's left knee arthritis began in 
service, was diagnosed within one year of his discharge from 
service, or was related to the in-service injury or service-
connected scar, the Board finds that it may not be considered 
"new and material."  

The Board concludes that the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).  Accordingly, the claim 
for service connection for left knee arthritis is not 
reopened, and the appeal is denied.  


ORDER

New and material evidence has not been presented and the 
claim for service connection for arthritis of the left knee 
is not reopened.  

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The Board notes that the VCAA notice letter issued in 
February 2004, subsequent to the Board June 2003 remand, 
failed to specify the specific information and evidence 
necessary to substantiate the claim for an increased 
(compensable) rating for a left knee laceration scar.  
Further, as to the increased rating issue, the letter did not 
set forth which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also not 
requested to provide any evidence in his possession that 
pertained to the increased rating claim.  As such, the Board 
finds that the correspondence does not satisfy VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. 
§ 3.159, relative to the increased rating claim.  Stegall v. 
West, 11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Issue the veteran a letter which 
satisfies all VCAA notice obligations in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent, relative to the issue of 
entitlement to a compensable evaluation 
for a laceration scar of the left knee.  
In this regard, the veteran and his 
representative should be apprised of 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  The claimant should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim for a compensable evaluation for a 
laceration scar of the left knee.  

2.  If additional evidence is received, 
the RO should readjudicate the issue of 
entitlement to a compensable evaluation 
for a laceration scar of the left knee.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



